NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

 ALEX KENNETH TORRES,                          )
                                               )
               Appellant,                      )
                                               )
 v.                                            )         Case No. 2D13-527
                                               )
 STATE OF FLORIDA,                             )
                                               )
               Appellee.                       )
                                               )

Opinion filed January 30, 2015.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.


WALLACE, Judge.

              Alex Torres appeals an order vacating the order which granted his motion

for postconviction relief and, in turn, denied his motion for postconviction relief with

regard to his mandatory life sentence for first-degree murder with a deadly weapon.

Because Mr. Torres received a mandatory sentence of life without parole for a first-
degree murder that he committed when he was seventeen years old, we reverse the

postconviction court's order and remand for further proceedings consistent with Miller v.

Alabama, 132 S.Ct. 2455 (2012), and Toye v. State, 133 So. 3d 540 (Fla. 2d DCA

2014). See also Taylor v. State, 39 Fla. L. Weekly D2514 (Fla. 2d DCA Dec. 3, 2014);

Snipes v. State, 150 So. 3d 1211 (Fla. 2d DCA 2014); Burton v. State, 148 So. 3d 541

(Fla. 2d DCA 2014).

             Once again, we certify conflict with Geter v. State, 115 So. 3d 375 (Fla. 3d

DCA 2012); Gonzalez v. State, 101 So. 3d 886 (Fla. 1st DCA 2012); and Falcon v.

State, 111 So. 3d 973 (Fla. 1st DCA), review granted, 137 So. 3d 1019 (Fla. 2013).

See Burton, 148 So. 3d at 542.

             Reversed and remanded; conflict certified.



SLEET and LUCAS, JJ., Concur.




                                         - 2 -